Title: To Thomas Jefferson from John Jay, with Enclosure, 27 July 1787
From: Jay, John
To: Jefferson, Thomas




Sir
Office for foreign Affairs 27th. July 1787

Congress being desirous that the Commerce between the United States and France may be promoted by every reciprocal Regulation conducive to that End, wish that no Time may be lost in ascertaining the Privileges, Powers and Duties of their respective Consuls, Vice Consuls and commercial Agents and Commissaries.

They regret the Circumstance which calls you to the South of France, but are perfectly satisfied that you should make that or any other Journey which your Health may require. It is their Wish and Instruction that on your Return to the Court, your Attention may be immediately directed to the abovementioned Subject. Considering that Conventions of this Nature, however apparently useful in Theory, may from some Defects or unforeseen Circumstances be attended with Inconveniences in Practice, they think it best that they should be probationary, at least in the first Instance, and therefore that the Term to be assigned for the Duration of the one in Question should not exceed twelve Years. They also think it adviseable, in Order to obviate any Difficulties that might arise from your not having been more formally authorized to compleat this Business, to give you an express and special Commission for the Purpose, which I have now the Honor to enclose.
I have the Honor to be &ca:

John Jay



Enclosure
We the United States of America in Congress assembled at the City of New York To our well beloved Thomas Jefferson Esquire our Minister Plenipotentiary at the Court of his Most Christian Majesty, &c. &c. send Greeting:
Being desirous to promote and facilitate the Commerce between our States and the Dominions of his said Majesty, and for that Purpose to conclude with him a Convention for regulating the Powers, Privileges, and Duties of our respective Consuls, Vice-Consuls, Agents, and Commissaries; and, having full Confidence in your Abilities and Integrity, We do by these Presents authorize and empower you the said Thomas Jefferson, in our Name and Behalf, to treat with any Person having equal Powers from his Most Christian Majesty, of and concerning such a Convention, and the same in our Name and Behalf to conclude, sign, and seal: And We do promise to ratify and confirm whatever Convention shall in Virtue of this Commission be by you so concluded, provided the Duration of the same be limited to any Term, not exceeding twelve years.
Witness our Seal and the Signature of his Excellency Arthur St. Clair, our President, this Twenty seventh Day of July in the Year of our Lord one thousand seven hundred and eighty seven, and of our Independence, the Twelfth.

Ar. St. Clair John Jay Chas. Thomson Secy.


